Citation Nr: 0949051	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include obsessive compulsive disorder (OCD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Cleveland Department of Veterans Affairs Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board has herein recharacterized the Veteran's claim for 
service connection for obsessive compulsive disorder as a 
claim for service connection for an acquired psychiatric 
disorder to include obsessive compulsive disorder, to better 
reflect the absence of clarity within the record as to the 
nature and extent of the Veteran's claimed disorder.  It 
should be noted that in the Appellant's Brief, dated October 
2009, the Veteran's representative asserts that the issue 
presented for review is whether the RO erred when it denied 
entitlement to service connection for a mental disorder, to 
include generalized anxiety disorder and/or an obsessive-
compulsive disorder.  Further, the Veteran's treatment 
records reflect that he has been diagnosed with a number of 
psychiatric disorders, including generalized anxiety 
disorder, obsessive compulsive disorder, borderline 
personality disorder, depression and hypochondria.  

In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) held, with regard to a claim initially 
characterized as being for a specific psychiatric diagnosis, 
that a claim for service connection for one psychiatric 
disorder should be addressed as encompassing any other 
psychiatric disorder which may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Thus, the present claim is essentially 
for any psychiatric disorder which presents itself upon 
development of the record.  While the Board notes the RO's 
previous denial of the claim for service connection for 
obsessive compulsive disorder (claimed as a nervous disorder) 
by its March 2006 rating decision, this decision only 
addressed the claim for benefits due to obsessive compulsive 
disorder, not another acquired psychiatric disorder.  In 
readjudicating the claim, the possibility of service 
connection for the other acquired psychiatric disorders must 
also be addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To afford the Veteran a VA examination 
and to obtain his social security records

The Veteran contends, in his April 2005 claim, his December 
2005 statement, and his April 2006 Notice of Disagreement 
(NOD), that he suffers from a nervous condition, which 
includes symptoms of anxiety, panic attacks, suicidal 
thoughts and stress, all conditions which he claims were 
incurred in service.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 
2002, Supp. 2009); 38 C.F.R. § 3.159.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service treatment records reflect that, on the Veteran's 
March 1966 enlistment examination report, clinical evaluation 
of his psychiatric condition was normal.  However, the 
Veteran noted in the March 1966 Report of Medical History 
that he had suffered from depression and excessive worry, and 
the examiner noted with regard to this that he "worries 
frequently about 'everything.'"  A November 1966 sick call 
treatment report reflects that the Veteran was seen for 
complaints of a nervous disorder and prescribed Librium.  
Service personnel records submitted by the Veteran with his 
April 2006 notice of disagreement include a September 1967 
evaluation report in which his supervisor noted that the 
Veteran "has a definite personal hygiene problem" which had 
"caused him quite a bit of mental problems."  Subsequent 
evaluation reports also noted problems with personal hygiene 
and appearance.  Clinical evaluation of the Veteran's 
psychiatric condition was normal on his June 1970 separation 
examination.  The Veteran also underwent routine Naval 
Reserve examinations in January 1986 and in May 1987.  
Clinical evaluations of his psychiatric state were normal in 
both examinations, and he did not note suffering from nervous 
trouble, depression, excessive worry or experiencing trouble 
sleeping in his report of medical history on either 
examination report.  

Other more recent treatment records in the file indicate that 
the Veteran has been diagnosed with a number of psychiatric 
disorders.  Records from his physician dated from October 
1992 - November 1996 show that he was diagnosed with 
nervousness, anxiety and borderline personality disorder.  
Treatment reports from his psychiatrist dated from October 
1994 - April 1997 indicate he was diagnosed with obsessive 
compulsive disorder, generalized anxiety disorder, 
depression, borderline personality disorder, and 
hypochondriasis.  Specifically, his May 1995 private 
psychiatric record notes the Veteran's preoccupation with his 
health, and discusses how his family history could 
potentially be related to current mental illness.  VA 
treatment records dated September 1998 indicate that the 
Veteran "expressed many somatic concerns," that he worried 
a lot, and that he would get upset very easily, particularly 
with regard to his bodily health.  In addition to generalized 
anxiety disorder and obsessive compulsive disorder, the 
Veteran was also diagnosed with dysthymia in a May 2000 VA 
treatment report.  An October 2000 VA treatment document 
reflects that the Veteran was diagnosed with hypertension and 
anxiety.  VA treatment records dated from January 2004 - 
November 2005 reveal that he received treatment for his 
generalized anxiety disorder characterized by "irrational, 
obsessive, and bizarre thoughts."  His most recent VA 
treatment records dated from January 2006 - January 2008 
reflect that he continued to receive psychiatric treatment 
for generalized anxiety disorder, panic attacks, depression.

In accordance with its duty to assist, VA must provide the 
claimant a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The private treatment records 
submitted do not provide an etiological opinion linking the 
Veteran's claimed psychiatric disorders to his period of 
active duty.  In this regard, the Board notes that the 
Veteran has not had a VA examination for his claim for an 
acquired psychiatric disorder including obsessive compulsive 
disorder.  Such an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, given the evidence of various 
psychiatric diagnoses since the early 1990s and given the 
symptoms the Veteran complained of during active service and 
the remarks about his hygiene and appearance in his personnel 
records, the Board concludes that a VA examination by an 
examiner who has reviewed all the medical records in this 
case and who will render an opinion as to the likelihood that 
a current psychiatric disorder had its onset during active 
service is necessary to decide the claim.

Also, the Veteran stated during his January 2008 VA treatment 
session that he applied for disability benefits at the Social 
Security Administration (SSA).  However, there is no 
indication as to whether his request for disability benefits 
has been granted or denied.  Upon remand, the RO should 
ascertain whether the Veteran is in receipt of Social 
Security benefits.  When VA has notice that the Veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA disability benefits, and 
the supporting medical documents on which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) 
(2009).  The RO should then request copies of the Veteran's 
SSA medical records used in the determination of benefits 
made by SSA..  

Accordingly, the case is REMANDED for the following action:

1.	The RO should determine whether the 
Veteran is in receipt of Social 
Security disability benefits.  If so, 
the RO should obtain and associate with 
the claims file the decision of the 
Social Security Administration (SSA) to 
award disability benefits to the 
Veteran and the records upon which the 
SSA based its decision. Efforts to 
obtain these records should only end if 
they do not exist or further efforts to 
obtain them would be futile. 38 C.F.R. 
§ 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

2.	The Veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature, extent, and 
etiology of any acquired psychiatric 
disorder, including obsessive 
compulsive disorder, due to service.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examiner must 
indicate that the claims folder was 
reviewed, and a report of the 
examination should include a discussion 
of the Veteran's medical history and 
assertions.  All necessary tests and 
studies, to include psychological 
testing, should be accomplished, and 
all clinical findings should be 
reported in detail.  A complete 
rationale should be provided for any 
opinion expressed.  The examiner must 
review all pertinent records and 
subsequent VA and private treatment 
records.  In particular, the examiner 
should note a November 1966 sick call 
treatment report showing complaints of 
a nervous disorder treated with 
Librium; and service personnel records 
including a September 1967 evaluation 
report in which his supervisor noted 
that the Veteran "has a definite 
personal hygiene problem" which had 
"caused him quite a bit of mental 
problems" and subsequent evaluation 
reports also noting problems with 
personal hygiene and appearance.  The 
examiner should then provide an opinion 
as to:

The likelihood (likely, unlikely, at 
least as likely as not) that any 
current psychiatric disorder-
variously diagnosed in recent years 
to include obsessive compulsive 
disorder, generalized anxiety 
disorder, depression, 
hypochondriasis, and dysthymia-had 
its onset in service or that the 
Veteran's complaints or symptoms in 
service were early manifestations of 
any current psychiatric disorder.  If 
this is unlikely, the examiner should 
state whether it is at least as 
likely as not that a current 
psychiatric disorder is otherwise 
causally or etiologically related to 
active service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.	After completing the above, and any 
other development deemed necessary, the 
Veteran's claim for an acquired 
psychiatric disorder must be 
readjudicated based on the entirety of 
the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  An 
appropriate period of time should be 
allowed for the Veteran to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


